FILED
                                         Aug 10 2018, 1:40 pm

                                             CLERK
                                         Indiana Supreme Court
                                            Court of Appeals
                                              and Tax Court




                IN THE

Indiana Supreme Court
     Supreme Court Case No. 18S-JD-351

   In the Matter of the Honorable
Ryan D. Johanningsmeier, Judge of the
       Knox Superior Court 2,
                Respondent.


          Decided: August 10, 2018

          Judicial Discipline Action



            Per Curiam Opinion
             All Justices concur.
Per Curiam.

   We find that Respondent, the Honorable Ryan D. Johanningsmeier,
Judge of the Knox Superior Court 2, engaged in judicial misconduct by his
actions in, and failure to recuse from, a close friend’s traffic-infraction case.

   The matter is before us on the Indiana Commission on Judicial
Qualifications’ (“Commission’s”) “Notice of the Institution of Formal
Proceedings and Statement of Charges” against Judge Johanningsmeier.
Together with the filing of formal charges, the parties jointly tendered a
“Statement of Circumstances and Conditional Agreement for Discipline”
stipulating to the following facts.


Stipulated Facts
   Judge Johanningsmeier has been judge of Knox Superior Court 2 since
January 2015. He is close friends with B.K., who received a speeding ticket
in April 2015.

 On June 18, 2015—shortly after vacationing with Judge Johanningsmeier
—B.K. failed to appear in Bicknell City Court on the ticket, so default
judgment was entered and his license was suspended for failure to
appear. On June 30, 2015, B.K. filed a petition for a trial de novo in Judge
Johanningsmeier’s court. Judge Johanningsmeier granted the motion the
same day and reinstated B.K.’s license, without giving the prosecutor
opportunity to respond (thus violating Trial De Novo Rule 2(E)) or
disclosing the conflict.

   The situation came to the Commission’s attention and resulted in a
March 9, 2016 private caution letter advising Judge Johanningsmeier that
his close friendship with B.K. would cause a reasonable person to question
his impartiality under Indiana Judicial Conduct Rule 2.11(A). Despite the
caution, Judge Johanningsmeier did not recuse and did not set the matter
for hearing. The case remained in limbo until early 2017.

   Meanwhile, shortly before Christmas 2016 and while the case was still
pending, Judge Johanningsmeier posted on Facebook a photo of himself,
his sister, and B.K. at a party in the Judge’s home. The photo, which B.K.


Indiana Supreme Court | Case No. 18S-JD-351 | August 10, 2018           Page 2 of 4
“liked,” was visible to the public and showed that Judge Johanningsmeier
and B.K. were close friends.

   On March 6, 2017—almost a year after Judge Johanningsmeier’s private
caution letter—the prosecutor moved for bench trial in B.K.’s case. Instead
of recusing, Judge Johanningsmeier set the motion for hearing on March 20,
2017. At the hearing, he stated on the record that the case involved “a friend
of mine” and “I was hoping we could just get the State to dismiss it.” The
prosecutor immediately orally moved to dismiss the case, and Judge
Johanningsmeier granted the motion.


Discussion
  The Commission charges, and Judge Johanningsmeier agrees, that his
conduct violated six provisions of the Code of Judicial Conduct:

   • Rule 1.1, requiring judges to comply with the law;
   • Rule 1.2, requiring judges to avoid impropriety and act at all times in
     a manner promoting public confidence in the judiciary’s integrity;
   • Rule 1.3, prohibiting judges (as relevant here) from abusing the
     prestige of judicial office to advance others’ personal or economic
     interests;
   • Rule 2.2, requiring judges to uphold and apply the law and to
     perform all judicial duties fairly and impartially;
   • Rule 2.4(B), prohibiting judges from allowing (as relevant here)
     social relationships to influence the judge’s judicial conduct or
     judgment; and
   • Rule 2.11(A), requiring judges to disqualify themselves in any
     proceeding in which their impartiality might reasonably be
     questioned.
The parties’ agreement cites no aggravators. As mitigators, the parties
agree that Judge Johanningsmeier cooperated with the Commission’s
investigation and is remorseful. And they agree that the appropriate
sanction under the circumstances is a public reprimand plus assessing
costs of this proceeding against Judge Johanningsmeier.




Indiana Supreme Court | Case No. 18S-JD-351 | August 10, 2018        Page 3 of 4
   We agree with the parties. “A public reprimand is a significant blemish
on a sitting judge’s reputation, adversely affecting the public’s evaluation
of the judge’s performance in office.” In re Newman, 858 N.E.2d 632, 635–36
(Ind. 2006). And we have publicly reprimanded a judge under comparable
circumstances.

   In In re Van Rider, a judge failed to recuse from his son’s criminal case
and instead ordered him immediately released from jail on his own
recognizance. 715 N.E.2d 402, 404 (Ind. 1999). Similarly here, Judge
Johanningsmeier failed to recuse and instead acted to secure favorable
treatment for his friend. Such actions are obvious violations of a judge’s
most basic ethical duty—impartiality. And they “diminish[] public
confidence in the judiciary” and “erode the public’s perception of the
courts as dispensers of impartial justice.” Id. We found a public reprimand
appropriate in Van Rider and find it appropriate here as well.


Conclusion
  Accordingly, Ryan D. Johanningsmeier, Judge of the Knox Superior
Court 2, is hereby reprimanded. This discipline terminates the disciplinary
proceedings relating to the circumstances giving rise to this case. The costs
of this proceeding are assessed against Respondent.


All Justices concur.



ATTORNEY FOR RESPONDENT
Patrick J. Olmstead
Greenwood, Indiana

ATTORNEYS FOR INDIANA COMMISSION ON JUDICIAL
QUALIFICATIONS
Adrienne L. Meiring, Counsel to the Commission
Marcus McGhee, Staff Attorney to the Commission
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-JD-351 | August 10, 2018         Page 4 of 4